In a proceeding to review an assessment upon petitioner’s property for tax purposes, the appeal is from an order of the Supreme Court, Westchester County, dated January 25, 1974, which, inter alia, granted petitioner’s motion to confirm the report of a referee recommending a reduction of the assessment. Order reversed, on the law, without costs, motion denied and petition dismissed. Petitioner failed to establish her case as required by subdivision 3 of section 720 of the Real Property Tax Law. In the main, her evidence merely established that the assessments of similar neighboring properties were lower than the assessment on her property. Such evidence cannot furnish a basis for a finding of inequality (Matter of Wolf v Assessors of Town of Hanover, 308 NY 416, 421). In an equality case the procedure set forth in section 720 of the Real Property Tax Law is designed to effect a quite different comparison, namely, a comparison between the rate of assessment on the subject premises (the proportion of its assessed value to its full value) and the rates of assessment of a fair sampling of properties throughout the tax district. The proof adduced at the hearing was insufficient to establish the value of the properties submitted as comparables and, hence, was insufficient upon which to base a finding as to the rate of assessment on those surrounding parcels. Moreover, petitioner’s purchase of the property in question for $110,000 in 1970 clearly indicates that there was no overvaluation. Since petitioner failed to make out a prima facie case, her petition should be dismissed. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.